

116 HR 585 IH: Bringing Reductions to Energy’s Airborne Toxic Health Effects Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 585IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to eliminate the exemption for aggregation of emissions from oil and gas
			 sources, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bringing Reductions to Energy’s Airborne Toxic Health Effects Act or the BREATHE Act. 2.Repeal of exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4).
 3.Hydrogen sulfide as a hazardous air pollutantThe Administrator of the Environmental Protection Agency shall— (1)not later than 180 days after the date of enactment of this Act, issue a final rule adding hydrogen sulfide to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)); and
 (2)not later than 365 days after a final rule under paragraph (1) is issued, revise the list under section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and subcategories of major sources and area sources of hydrogen sulfide, including oil and gas wells.
			